department of the treasury internal_revenue_service washington d c date number release date cc intl br6 tl-n-5127-99 uilc internal_revenue_service national_office field_service_advice memorandum for from subject elizabeth g beck senior technical reviewer cc intl br this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a b c d company a country a country b country c country d country e fbranch fsub function a function b function c function d function e function f function g psub product a product b taxable_year taxable_year usparent issue whether a domestic_corporation located in puerto rico that elects to be taxed as a possessions_corporation under sec_936 of the internal_revenue_code and computes its income using the cost sharing method of sec_936 may in determining the prices at which it sells the products it produces to its u s parent_corporation retain the benefits of location_savings it achieves by having some of its production activities performed outside of puerto rico under a contract manufacturing arrangement with a foreign_affiliate conclusion without appropriate supporting facts and economic analysis a puerto rican manufacturing affiliate cannot retain the benefits of location_savings it achieves by having certain production activities performed outside of puerto rico under a contract manufacturing arrangement with a foreign_affiliate we have considered revproc_63_10 1963_1_cb_490 which as long as it remains in effect allows location_savings to be retained by puerto rican manufacturing affiliates in certain circumstances however the location_savings which rev_proc allows to be retained are only those derived from activities carried on in puerto rico the general_rule on location_savings found in temp sec_1_482-1t ii c and sec_1_482-1 applies with respect to activities carried on outside of puerto rico these location_savings regulations require an economic analysis of facts concerning the competitive positions of uncontrolled buyers and sellers regarding the geographical market in which the controlled taxpayer’s location_savings are obtained facts usparent is a u s_corporation that wholly owns psub and fsub psub is a u s_corporation located in puerto rico that qualifies as a possessions_corporation under sec_936 fsub is a country a corporation that has a branch fbranch located in country b psub manufactures product a for sale to usparent functions a through g are performed in manufacturing product a functions e and f are the most labor-intensive operations in the manufacturing process fsub performs some of functions e and f under a contract manufacturing arrangement with psub fsub performs these operations in country b through its fbranch for the taxable years being examined taxable_year sec_1 and psub elected under sec_936 to compute its income under the cost sharing method provided by sec_936 a possessions_corporation that elects this method is required by sec_936 to determine its intercompany_pricing under the appropriate sec_482 method usparent has submitted a transfer_pricing_study to the service in support of the prices used in transfers of product a from psub to usparent the primary method used in this transfer_pricing_study was a comparable uncontrolled price cup analysis in support of its cup analysis usparent submitted a cost plus method analysis which included a location_savings analysis usparent calculated the location_savings attributable to psub as follows location_savings from operations in puerto rico location_savings from operations in country b location dissavings for freight net total location_savings dollar_figure a dollar_figure b dollar_figure c dollar_figure d the location_savings derived from operations in country b consisted mainly of labor cost savings and related fringe_benefits savings in support of the we have not been asked for advice concerning this cup analysis which examination has not accepted allocation of the entire location_savings to psub usparent’s transfer_pricing_study cited revproc_63_10 1963_1_cb_490 as authority for allowing the full amount of the location_savings to be allocated to psub usparent also stated that t he functions e and f operations of fsub are reflected via a twin-plant arrangement with psub all country b production is shipped to psub in puerto rico for performance of function g before being shipped to usparent in the u nited s tates the country b operations are considered a portion of puerto rican production and therefore all the location_savings is attributable to the manufacturing location-puerto rico all country b costs are reflected in psub’s significant_business_presence test - direct labor test the country b location_savings is consequently incorporated into the puerto rican manufacturing production examination does not agree that the benefit of location_savings resulting from operations in country b can be retained by psub examination has determined that the labor provided by fsub through its fbranch in country b was not unique or of limited source examination has found that there is a ready market of such laborers willing to work at similar compensation rates examination states that countries with low labor rates specialize in this same type of labor-intensive production and that asian and central american countries have available labor to perform functions e and f for example examination states that company a used by usparent in its cup analysis as a comparable had some of its functions e and f performed in country c and country d also usparent has had functions e and f performed for the manufacture of product b in country e and country a as well as in country b law and analysis a law sec_936 allows an electing domestic_corporation that satisfies certain conditions a possessions_corporation to claim subject_to certain limitations an income_tax_credit equal to the tax attributable to among other items its foreign source taxable_income from the active_conduct_of_a_trade_or_business within certain possessions of the united_states including puerto rico a possessions_corporation may elect under sec_936 to use a method under sec_936 to compute its taxable_income cost sharing is one such method as provided for by sec_936 a possessions_corporation electing the cost sharing method is required by sec_936 to determine its intercompany_pricing under the appropriate sec_482 method for possessions_corporations located in puerto rico guidance on intercompany_pricing including the issue of location_savings is provided by revproc_63_10 supra as long as it remains in effect this revenue_procedure was issued to set forth guidelines to be followed for the proper application of sec_482 in cases involving the allocation of income and expenses between united_states companies and their manufacturing affiliates in puerto rico id c b pincite the guidelines were based on a recognition that puerto rican allocation problems arise in a unique factual context in that the economic relationship between puerto rico and the united_states has special characteristics id the guidelines are for use in cases in which there may have been improper shifting_of_income between a mainland united_states company and an affiliate company manufacturing in puerto rico id they provide that the arm’s length standard is to be applied in determining whether sec_482 of the code should be applied to correct an improper shifting_of_income id c b pincite the revenue_procedure explains the application of the arm’s length standard as follows thus the price which an island_affiliate charges a mainland affiliate for its product is required to be that price which the island company would receive from the mainland company if each were independent and unaffiliated but otherwise unchanged in this connection wherever reference is made to transactions between independent parties in order to establish usable independent prices it is necessary to determine the material circumstances of the sales between the independent parties as well as the material circumstances of the sales between the mainland and island affiliates including the nature and extent of the operations in each case so that the comparison made is between sales which are comparable in all particulars id the revenue_procedure outlines three pricing methods the third of which is intended for use when no independent prices for similar products are available under this third method so long as the product in question represents a type which is manufactured in the united_states or for which it is reasonable to assume that the mainland affiliate could without incurring a loss have contracted for united_states manufacture the price which would have been necessary to induce an independent united_states firm to produce in the united_states the product in question for the mainland affiliate in the quantities involved constitutes the best approximation of the applicable arm’s length price subject_to appropriate adjustment for differences if any in costs incident to transportation that price normally would be those costs which would be incurred in the united_states if the activities performed by the island_affiliate were performed in the united_states rather than in puerto rico plus a rate of profit which is representative for that type of united_states manufacturing activities the procedure here will involve determining what activities are carried on in puerto rico and what an independent united_states firm would charge to perform the same activities in the united_states this procedure properly allocates to the island_affiliate all income or loss resulting from the choice of puerto rico rather than the united_states as a location for manufacturing activity id c b pincite in effect this methodology takes the costs of the puerto rican entity for activities performed in puerto rico and adjusts them by any increases or decreases that would have resulted from conducting the activity in the united_states and then allows the puerto rican entity a profit margin equivalent to that realized by similar u s manufacturers we assume that the last sentence of this quoted portion of the revenue_procedure is the basis for usparent’s claim that revproc_63_10 authorizes psub to retain the benefits of the location_savings achieved by having a portion of its production performed in country b under a contract manufacturing arrangement with fsub the revenue_procedure goes on to provide an alternative version of its third method in the following paragraph which states it may be in some instances that the island_affiliate manufactures a product for sale in the united_states which product is not manufactured in the united_states and for which type of product it is not reasonable to assume that the mainland affiliate could have contracted for united_states manufacture for example there may be situations in which competition among foreign manufacturers holds the united_states price of the product in question at a level insufficient to permit profitable united_states production in this regard puerto rico may be the foreign_country whose production holds the united_states price of the product in question at a level insufficient to permit united_states production in this case where profitable manufacture in the united_states is not possible the arm’s length price should be based on the costs including united_states import duties and profit which is representative for the type of manufacturing activities involved in the country which dominates the united_states market for the product except for basing the costs and profit on an assumed foreign producer rather than on an assumed united_states producer the procedure here is the same as in the preceding paragraph the procedure here is based on foreign costs and profit because competition among foreign producers has held the price for the product at a level that makes united_states manufacture of the product unprofitable id in sec_482 transfer_pricing regulations were issued these regulations included a cost plus method for determining an arm’s length price of a controlled_sale of property sec_1_482-2 1968_1_cb_218 under this method the arm’s length price was computed by adding to the actual cost_of_producing the property an amount based on the gross_profit_percentage earned in uncontrolled sales similar to the controlled_sale plus or minus adjustments in cases where the most similar uncontrolled sales differed in any material respect from the controlled_sale id these regulations did not include specific guidance on adjustments for savings attributable to operation in different geographical markets however they provided that adjustments were necessary where the most similar sale or sales from which the appropriate_gross_profit percentage is derived differ in any material respect from the controlled_sale and identified t he geographic market in which the functions are performed by the seller as one of the most important characteristics to be considered in determining the similarity of the uncontrolled_sale or sales sec_1_482-2 v 1968_1_cb_218 thus the cost plus method of the regulations did not provide for an automatic allocation of location_savings to a controlled_taxpayer that operated in a geographical market in which costs were less than the costs related to uncontrolled sales however when the sec_482 transfer_pricing regulations were issued revproc_68_22 1968_1_cb_819 was also issued this revenue_procedure provided that revproc_63_10 could still be applied in certain circumstances stating that t he service will continue to close cases on the basis of the guidelines published in revenue_procedure sic -10 in cases involving the allocation of income and deductions between u s companies and their manufacturing affiliates in puerto rico if the result is more favorable to the taxpayer than the result under the regulations prescribed by treasury_decision the sec_482 regulations id c b pincite in the service and the treasury_department completed a study and issued a report on the theory and administration of sec_482 they noted then that ‘location savings’ were specifically authorized for certain puerto rican affiliates by revproc_63_10 and that such savings do not otherwise automatically accrue to an affiliate but under the arm’s length standard of sec_482 are distributed as the marketplace would divide them notice_88_123 1988_2_cb_458 n the temporary sec_482 regulations made this arm’s length standard for allocating the benefit of location_savings an explicit part of the regulations by adding a provision to address the situation in which adjustments may be necessary to account for significant differences in costs attributable to the controlled and uncontrolled taxpayers operating in different geographic markets in such cases t hese adjustments must be based on the effect such differences may have on the consideration charged or paid in the controlled transfer given the relative competitive positions of buyers and sellers in each location thus the fact that production is less costly in the taxpayer’s geographic market ordinarily justifies additional profits only where the location_savings would increase the profits of uncontrolled taxpayers operating at arm’s length given the competitive positions of buyers and sellers in that market temp sec_1_482-1t cb big_number application of this regulation was illustrated by an example temp sec_1 1t c ii d this arm’s length principle for allocating the benefit of location_savings was carried forward into the final sec_482 regulations which became generally effective for taxable years beginning after date and which now appears at sec_1_482-1 as follows c location_savings if an uncontrolled taxpayer operates in a different geographic market than the controlled_taxpayer adjustments may be necessary to account for significant differences in costs attributable to the geographic markets these adjustments must be based on the effect such differences would have on the consideration charged or paid in the controlled_transaction given the relative competitive positions of buyers and sellers in each market thus for example the fact that the total costs of operating in a controlled manufacturer’s geographic market are less than the total costs of operation in other markets ordinarily justifies higher profits to the manufacturer only if the cost difference would increase the profits of comparable uncontrolled manufacturers operating at arm’s length given the competitive positions of buyers and sellers in that market again an example is provided in the regulations sec_1 d ii d b analysi sec_1 revproc_63_10 we have considered usparent’s claim that revproc_63_10 can be applied to allow psub to retain the benefit of location_savings it obtained by having a portion of its production performed outside of puerto rico under a contract manufacturing arrangement with fsub we have concluded that by its terms and consistent with its purpose revproc_63_10 does not afford a basis on which location_savings resulting from operations in country b may be attributed to psub in providing guidelines for application of the arm’s length standard to transactions between a mainland united_states company and an affiliate company manufacturing in puerto rico revproc_63_10 by its terms applies only to manufacturing activities that take place in puerto rico thus the location_savings that are allocated to a puerto rican manufacturing affiliate under the revenue_procedure are ascertained by determining what activities are carried on in puerto rico and what an independent united_states firm would charge to perform the same activities in the united_states this procedure properly allocates to the island_affiliate all income or loss resulting from the choice of puerto rico rather than the united_states as a location for manufacturing activity revproc_63_10 c b pincite emphasis added there is nothing in this revenue_procedure that would allow location_savings resulting from the choice of a location outside of puerto rico for manufacturing activity to be automatically allocated to a puerto rican affiliate the fact that revproc_63_10 does not by its terms allocate location_savings from operations outside of puerto rico to a puerto rican manufacturing affiliate is consistent with the overall objectives of the tax laws enacted to promote investment and to create jobs in puerto rico beginning with the revenue act of which provided an exemption from taxes for certain possessions_source_income and continuing with the tax reform act of which replaced the exemption with a tax_credit see eg s rep no 94th cong 2d sess vol c b revproc_63_10 recognized these objectives and sought to assure that undue advantage not be taken of the tax benefits then afforded by an exemption under sec_931 of the internal_revenue_code of through the artificial shifting_of_income to puerto rican affiliates that were eligible for the exemption revproc_63_10 c b pincite it would be plainly inconsistent with the legislative goals set out above to extend the exceptional automatic treatment of location_savings allowed for puerto rican manufacturing affiliates by revproc_63_10 as long as it remains in effect beyond the revenue procedure’s express limitation to savings that result from activities carried on in puerto rico such an extension would allow puerto rican affiliates to receive benefits of location_savings that would be unwarranted the additional profits and tax_credits that would be gained by allocating to a puerto rican affiliate location_savings resulting from manufacturing operations performed outside of puerto rico would neither reflect competitive factors nor encourage the creation of jobs in puerto rico in fact such an unwarranted extension of revproc_63_10 would have the opposite effect of encouraging puerto rican we note that even with respect to manufacturing activities that are carried on in puerto rico revproc_63_10 may limit the amount of location_savings that can be allocated to a puerto rican corporation if market conditions are such that the manufacturing activities in question cannot be profitably conducted in the united_states in such a case the costs and profits that are to be used under the revenue_procedure to determine an arm’s length transfer price are those that are representative for the type of manufacturing activities involved in the country which dominates the united_states market for the product ie those of an assumed foreign producer revproc_63_10 c b pincite we need not consider this issue here however since the manufacturing activities in question were not carried on in puerto rico manufacturing affiliates to export jobs in order to conduct manufacturing activities in locations outside of puerto rico that have lower labor costs sec_482 regulations we have determined that revproc_63_10 does not apply with respect to the costs of operations performed in country b therefore the provisions regarding location_savings under sec_1_482-1 must be applied the regulations include an example of an application of the location_savings regulation as follows example couture a u s apparel designing corporation contracts with sewco its wholly owned country y subsidiary to manufacture its clothes costs of operation in country y are significantly lower than the operating costs in the united_states although clothes with the couture label sell for a premium price the actual production of the clothes does not require significant specialized knowledge that could not be acquired by actual or potential competitors to sewco at reasonable cost thus sewco’s functions could be performed by several actual or potential competitors to sewco in geographic markets that are similar to country y thus the fact that production is less costly in country y will not in and of itself justify additional profits derived from lower operation costs in country y inuring to sewco because the competitive positions of the other actual or potential producers in similar geographic markets capable of performing the same functions at the same low costs indicate that at arm’s length such profits would not be retained by sewco sec_1_482-1 we assume the facts in this case support the conclusion that the benefits of the location_savings resulting from psub’s use of low-cost labor in country b are equally available to uncontrolled buyers located in the united_states the analysis is the same under the provisions of the temporary regulations see temp sec_1_482-1t this example is substantially_similar to the example contained in the temporary regulations at temp sec_1_482-1t on this assumption in arm’s length transactions between uncontrolled u s buyers and uncontrolled foreign manufacturers having access to low-cost labor in country b market forces would prevent the benefits of such country b location_savings from being retained by the uncontrolled foreign manufacturers accordingly the benefits of country b location_savings would not be retained by psub taxpayer’s other arguments in support of the allocation to psub of the benefits of the location_savings resulting from operations in country b the taxpayer has stated that all country b costs are reflected in psub’s significant_business_presence test - direct labor test this is an apparent reference to sec_936 which provides that a possessions_corporation may establish that it has a significant_business_presence in a possession for a taxable_year with respect to a product if no less than percent of the direct_labor_costs for a product is incurred by the possessions_corporation and is compensation_for services performed in the possession this statutory language makes clear that labor costs for services performed outside of puerto rico cannot be counted toward the direct labor test as the taxpayer seems to suggest we understand however that psub meets this test without counting the cost of labor performed outside of puerto rico we note that sec_1_936-5 which concerns certain contract manufacturing costs is consistent with this statutory limit on the direct_labor_costs that a possessions_corporation may count toward meeting the significant_business_presence test to only those labor costs that are incurred for services performed in the possession contract manufacturing is defined for this purpose to include any arrangement between a possessions_corporation or another member of the affiliated_group and an unrelated_person sec_1_936-5 q a the regulations make clear that the cost of contract manufacturing that is performed outside of the possession under such an arrangement cannot be included by the possessions_corporation as a direct_labor_cost sec_1_936-5 q a although psub’s costs for labor performed outside of puerto rico result from a contract manufacturing relationship with an affiliate rather than with an unrelated_person such costs are equally prohibited from inclusion by psub as a direct_labor_cost under the plain language of sec_936 which limits direct_labor_costs to the costs incurred for compensation_for services performed in the possession thus the taxpayer’s statement that country b costs are reflected in psub’s significant_business_presence test appears to be inaccurate moreover the extent to which costs may be taken into account for purposes of meeting the significant_business_presence test in order to qualify for tax benefits under sec_936 does not appear to be directly relevant to the transfer_pricing issue posed in this case the taxpayer has also stated that t he operations of fsub in country b are reflected via a ‘twin-plant’ arrangement with psub this is an apparent reference to the provisions of sec_936 which pertain to investments in qualified caribbean basin countries the sec_936 tax_credit under sec_936 includes amounts equal to qualified_possession_source_investment_income such income has been defined by sec_936 to include income from investments in certain puerto rican financial institutions that invest in certain projects in qualified caribbean basin countries the effect of this provision was that prior to the repeal of sec_936 investment_income from investments in qualified caribbean basin countries would qualify for the sec_936 credit sec_936 neither permits the costs incurred for labor performed at the twin plant to qualify as direct_labor_costs performed within the possession for purposes of the significant_business_presence test nor does this section permit such costs to be considered puerto rican labor costs for purposes of determining location_savings under revproc_63_10 we have considered whether the fact that country b is a qualified caribbean basin country should affect the result in this case and have found nothing to suggest that any legislation or regulations relating to caribbean basin countries pertains to the determination of transfer prices between a possessions_corporation and its u s affiliate or to the allocation of the benefits of location_savings from operations in a qualified caribbean basin country if you have any further questions please call by elizabeth g beck senior technical reviewer cc intl br6
